Case 8:19-cv-03097-VMC-TGW Document 19 Filed 02/06/20 Page 1 of 10 PageID 220




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

    STEFFANIE A. aka Athena,

                      Plaintiff,
    v.                                       Case No. 8:19-cv-3097-T-33TGW

    GOLD CLUB TAMPA, INC.,
    MICHAEL TOMKOVICH,
    DOE MANAGERS 1-3, and
    DOES 4-100,

                   Defendants.
    _____________________________/

                                      ORDER

         This     cause     comes    before     the   Court     pursuant     to

    Defendants’    Motion    to     Compel    Arbitration     and   Motion   to

    Dismiss or, in the Alternative, to Stay Proceedings (Doc. #

    11), filed on January 20, 2020. Plaintiff Steffanie A. filed

    a response on February 3, 2020. (Doc. # 17). For the reasons

    given below, the Motion is granted as set forth herein.

    I.   Background

         On   December    17,     2019,   Plaintiff    filed    this   action

    against her former employer, alleging violations of the Fair

    Labor Standards Act (FLSA). (Doc. # 1). Defendants Gold Club

    Tampa, Inc., Michael Tomkovich, Doe Managers 1-3, and Does 4-

    100 have now filed a motion to compel Plaintiff to arbitrate

    her FLSA claims pursuant to an arbitration agreement. (Doc.
Case 8:19-cv-03097-VMC-TGW Document 19 Filed 02/06/20 Page 2 of 10 PageID 221




    # 11). Defendants attached to their Motion a “Temporary Space

    Use Agreement and Application for Lease Space” between the

    parties dated August 15, 2014 (the “Agreement”). (Doc. # 13-

    1 at 1).     The Agreement contains an arbitration provision

    that provides as follows (the “Arbitration Provision”):

         ARBITRATION:

         The parties agree that this Agreement is subject to
         binding arbitration pursuant to the Federal
         Arbitration Act (the “FAA”), and any disputes under
         this Agreement, as well as any disputes that may
         have arisen at any time during the relationship
         between the parties, will be governed and settled
         by an impartial independent arbitrator appointed by
         the American Arbitration Association, FLORIDA
         branch, and the determination of the arbitrator
         shall be final and binding (except to the extent
         there exist grounds for vacation of an award under
         applicable arbitration statutes). The parties agree
         that the AAA Option Rules for Emergency Measures of
         Protection shall apply to any proceedings commenced
         under this Section 16. The arbitrator will have no
         authority to make any ruling, finding, or award
         that does not conform to the terms and conditions
         of this Agreement. Each party shall bear its own
         costs in any arbitration. The arbitration provision
         contained herein shall be self executing and shall
         remain   in   full   force  after   expiration   or
         termination of this Agreement. In the event any
         party fails to appear at any properly noticed
         arbitration proceeding, an award may be entered
         against such party by default or otherwise,
         notwithstanding such failure to appear. The place
         of arbitration will be HILLSBOROUGH COUNTY,
         FLORIDA. The arbitrator shall give effect insofar
         as possible to the desire of the parties hereto
         that the dispute or controversy be resolved in
         accordance with good commercial practice and the
         provisions of this Agreement. To the fullest extent
         permitted by law, the arbitrator shall apply the


                                     2
Case 8:19-cv-03097-VMC-TGW Document 19 Filed 02/06/20 Page 3 of 10 PageID 222




         commercial arbitration rules of the American
         Arbitration Association and Title 9 of the U.S.
         Code, except to the extent that such rules conflict
         with the provisions of this Section 16 in which
         event the provisions of this Section 16 shall
         control.

         THE PARTIES WAIVE ANY RIGHT TO LITIGATE SUCH
         CONTROVERSIES, DISPUTES, OR CLAIMS IN A COURT OF
         LAW, AND WAIVE THE RIGHT TO TRIAL BY JURY. ALL
         PARTIES SHALL HAVE THE RIGHT TO BE REPRESENTED BY
         LEGAL COUNSEL AT THE ARBITRATION. THE ARBITRATOR
         SHALL PERMIT REASONABLE DISCOVERY. THE PARTIES
         SHALL HAVE THE RIGHT TO SUBPOENA WITNESSES IN ORDER
         TO COMPEL THEIR ATTENDANCE AT HEARING AND TO CROSS-
         EXAMINE WITNESSES, AND THE ARBITRATOR’S DECISION
         SHALL BE IN WRITING AND SHALL CONTAIN FINDINGS OF
         FACT AND CONCLUSIONS OF LAW. THE ARBITRATOR’S
         DECISION SHALL BE FINAL, SUBJECT ONLY TO REVIEW
         PURSUANT TO THE FAA. FOR ANY CLAIMS OF THE PERFORMER
         BASED UPON ANY FEDERAL, STATE, OR LOCAL STATUTORY
         PROTECTIONS, THE CLUB SHALL PAY ALL FEES CHARGED BY
         THE ARBITRATOR. THE ARBITRATOR SHALL HAVE EXCLUSIVE
         AUTHORITY TO RESOLVE ANY AND ALL DISPUTES OVER THE
         VALIDITY OF ANY PART OF THIS LICENSE, AND ANY AWARD
         BY THE ARBITRATOR MAY BE ENTERED AS A JUDGMENT IN
         ANY COURT HAVING JURISDCTION.

         PERFORMER UNDERSTANDS AND ACKNOWLEDGES THAT BY
         SIGNING THIS AGREEMENT HE/SHE SPECIFICALLY WAIVES
         ANY RIGHT TO PARTICIPATE IN ANY CLASS ACTION OR
         COLLECTIVE ACTION AND IF AT ANY TIME PERFORMER IS
         NAMED A MEMBER OF ANY CLASS CREATED BY THE COURT IN
         ANY PROCEEDINGS, HE/SHE WILL “OPT OUT” OF SUCH
         CLASS AT THE FIRST OPPORTUNITY, AND SHOULD ANY
         THIRD PARTY PURSUE ANY CLAIMS ON HIS/HER BEHALF
         PERFORMER SHALL WAIVE HIS/HER RIGHTS TO ANY SUCH
         MONETARY RECOVERY.

    (Doc. # 13-1 at 6-7) (underlining emphases in original; bold-

    faced emphases added).




                                     3
Case 8:19-cv-03097-VMC-TGW Document 19 Filed 02/06/20 Page 4 of 10 PageID 223




    II.   Legal Standard

          In enacting the Federal Arbitration Act (FAA), Congress

    set arbitration agreements on equal footing with all other

    contracts. 9 U.S.C. § 2. Under the FAA, pre-dispute agreements

    to arbitrate “evidencing a transaction involving commerce”

    are “valid, irrevocable, and enforceable, save upon such

    grounds as exist at law or in equity for the revocation of

    any contract.” Id. The FAA reflects a “liberal federal policy

    favoring arbitration[,]” AT&T Mobility LLC v. Concepcion, 563

    U.S. 333, 339 (2011), but courts can only require parties to

    arbitrate if the parties have agreed to do so. Hanover Ins.

    Co. v. Atlantis Drywall & Framing LLC, 611 F. App’x 585, 588

    (11th Cir. 2015). “There are three factors courts consider in

    ruling on a motion to compel arbitration of a given dispute:

    (1) whether a valid written agreement to arbitrate exists;

    (2) whether an arbitrable issue exists; and (3) whether the

    right to arbitrate was waived.” Senti v. Sanger Works Factory,

    Inc., No. 6:06-cv-1903-Orl-22DAB, 2007 WL 1174076, at *2

    (M.D. Fla. Apr. 18, 2007).

          Generally, “certain gateway matters, such as whether the

    parties have a valid arbitration agreement at all or whether

    a concededly binding arbitration clause applies to a certain

    type of controversy[,]” are questions a district court must


                                     4
Case 8:19-cv-03097-VMC-TGW Document 19 Filed 02/06/20 Page 5 of 10 PageID 224




    resolve before a court can compel arbitration. Green Tree

    Fin. Corp. v. Bazzle, 539 U.S. 444, 452 (2003). When parties

    clearly and unmistakably defer the issue of arbitrability to

    the arbitrator, however, the court should compel arbitration

    without assessing the arbitration agreement’s validity or

    scope. Terminix Int’l Co. v. Palmer Ranch Ltd. P’ship, 432

    F.3d 1327, 1332-33 (11th Cir. 2005).

         In Terminix, the parties’ arbitration agreement provided

    that “arbitration shall be conducted in accordance with the

    Commercial Arbitration Rules then in force of the American

    Arbitration   Association,”      or       the     AAA.    Id.     at   1332.    The

    Eleventh Circuit pointed out that, under Rule 8(a) of those

    rules,   arbitrators    have   the        power      to   rule    on   their    own

    jurisdiction,   including      any    objections          to     the   existence,

    scope, or validity of the arbitration agreement. Id. Thus,

    the Eleventh Circuit concluded that “[b]y incorporating the

    AAA Rules, including Rule 8, into their agreement, the parties

    clearly and unmistakably agreed that the arbitrator should

    decide whether the arbitration clause is valid.” Id.

    III. Analysis

         In their Motion, Defendants cite four cases that they

    claim    “compel[led]   Plaintiff(s)            in    similar     cases    to   be

    referred to arbitration, when a similar arbitration clause


                                          5
Case 8:19-cv-03097-VMC-TGW Document 19 Filed 02/06/20 Page 6 of 10 PageID 225




    has been signed and executed by the Plaintiff(s).” (Doc. # 11

    at 3-4).

           In her response in opposition to the Motion, Plaintiff

    argues that her FLSA claims are beyond the scope of the

    Agreement, that the Arbitration Provision fails to provide

    her the “fair notice” required of arbitration agreements

    purporting         to     cover        statutory       claims,       and      is     both

    procedurally and substantively unconscionable. (Doc. # 17 at

    5-17).

           A   close        reading    of    the      cases     cited       by   Defendants

    demonstrates that, in all of those cases, the district court

    determined that the matter should be referred to arbitration

    so   that    the        arbitrator       could       decide    gateway       issues   of

    arbitrability in the first instance.

           The Court finds the orders issued in Alvarado v. Robo

    Enterprises,        Inc.,        No.     6:15-cv-1420-Orl-40KRS,              2016    WL

    11566331 (M.D. Fla. June 2, 2016), and Moore-Woodland v. Blue

    Diamond      Dolls,       Inc.,        No.    8:16-cv-421-T-24UAM,            2016    WL

    11491578      (M.D.       Fla.    May        9,   2016),      to   be    particularly

    persuasive. In those cases, which like this case involved

    FLSA claims brought by exotic dancers against their employer,

    this       Court        was   faced           with     arbitration           provisions

    substantially           identical       to    the     one   at     issue     here.    See


                                                  6
Case 8:19-cv-03097-VMC-TGW Document 19 Filed 02/06/20 Page 7 of 10 PageID 226




    Alvarado, 2016 WL 11566331, at *2-3; Moore-Woodland, 2016 WL

    11491578, at *1-2. In both cases, the Court focused on the

    following language in the arbitration agreements:

          To the fullest extent permitted by law, the
          arbitrator shall apply the commercial arbitration
          rules of the American Arbitration Association and
          Title 9 of the U.S. Code, except to the extent that
          such rules conflict with the provisions of this
          Section 16 in which event the provisions of this
          Section 16 shall control.

          And in both cases, the Court determined that, under

    Terminix, the parties were required to proceed to arbitration

    to    resolve      issues      regarding      the    scope,       validity,        and

    enforceability of the arbitration agreement. Alvarado, 2016

    WL 11566331, at *3; Moore-Woodland, 2016 WL 11491578, at *4.

          This Court follows the sound reasoning of Alvarado and

    Moore-Woodland and finds that the language in the arbitration

    agreement incorporating the commercial arbitration rules of

    the   AAA    clearly     and    unmistakably        evidences      the     parties’

    intent      that   the    arbitrator        rule    on    gateway        issues    of

    arbitrability. See Terminix, 432 F.3d at 1332. What’s more,

    the   arbitration        agreement     here    also      states    that,       “[t]he

    arbitrator shall have exclusive authority to resolve any and

    all   disputes      over       the   validity       of    any     part    of      [the

    Agreement],” which also evidences the parties’ intent to have

    the   arbitrator       resolve       issues    regarding        the      scope    and


                                            7
Case 8:19-cv-03097-VMC-TGW Document 19 Filed 02/06/20 Page 8 of 10 PageID 227




    validity of the Agreement here. See Moore-Woodland, 2016 WL

    11491578,     at    *4    (finding    identical          language        showed      that

    Terminix compelled arbitration of plaintiff’s claims to the

    extent plaintiff contested the validity or enforceability of

    the    arbitration       provision        or    the    enforceability           of   the

    agreement as a whole); see also JPay, Inc. v. Kobel, 904 F.3d

    923,    939   (11th      Cir.     2018)    (concluding            that    contractual

    agreement to arbitrate “any and all” disputes sufficed to

    delegate questions of arbitrability to the arbitrator).

           Thus, the Court finds that Plaintiff’s claims must be

    referred to arbitration under Terminix. See Terminix, 432

    F.3d at 1332; Alvarado, 2016 WL 11566331, at *3; Moore-

    Woodland, 2016 WL 11491578, at *4

    IV. Stay or Dismiss

           Circuit precedent is clear that actions should generally

    be     stayed,     not        dismissed,       pending       resolution         through

    arbitration. See Bender v. A.G. Edwards & Sons, Inc., 971

    F.2d 698, 699 (11th Cir. 1992). Here, where the arbitrator

    will be deciding in the first instance arguments bearing on

    the scope, validity, and enforceability of the arbitration

    agreement,       the     Court     determines         that    a    stay    of     these

    proceedings        as    to    Plaintiff       is   appropriate.          See    Moore-

    Woodland, 2016 WL 11491578, at *5 (“If the arbitrator agrees


                                               8
Case 8:19-cv-03097-VMC-TGW Document 19 Filed 02/06/20 Page 9 of 10 PageID 228




    with     Plaintiff     that   the     Arbitration       Provision        or     the

    Performance       Agreement   is     invalid   or       unenforceable,         and

    Plaintiff will not have to arbitrate her claims; instead, her

    claims will be suitable for litigation. . . . [B]ecause of

    the possibility that the arbitrator could decide the Parties

    did not agree to arbitration, dismissal is premature.”).

           Plaintiff has filed one notice of an individual’s –

    Kristen Schofield’s – opt-in consent to join this litigation.

    (Doc. # 12). Defendants have not filed any documents with the

    Court reflecting whether Schofield signed a similar Agreement

    or     other    arbitration       agreement.   The      Court     will        allow

    Defendants the opportunity to do so before the case proceeds.

           Accordingly, it is

           ORDERED, ADJUDGED, and DECREED:

    (1)    Defendants’ Motion to Compel Arbitration and Motion to

           Dismiss or, in the Alternative, to Stay Proceedings

           (Doc. # 11) is GRANTED IN PART as follows.

    (2)    Plaintiff Steffanie A. is directed to submit all of her

           claims to arbitration. The case is STAYED as to that

           Plaintiff.

    (3)    Defendants are directed to file, within seven days of

           the     date   of   this    Order,   (1)     a    motion    to     compel

           arbitration as to Opt-In Plaintiff Kristen Schofield, if


                                           9
Case 8:19-cv-03097-VMC-TGW Document 19 Filed 02/06/20 Page 10 of 10 PageID 229




          she   signed   a   “Temporary    Space   Use   Agreement    and

          Application for Lease Space”; or (2) a notification that

          Opt-In Plaintiff Schofield did not enter into such an

          Agreement or another arbitration agreement.

    (4)   The parties are directed to file a joint status report

          on the status of the arbitration by April 6, 2020, and

          every 60 days thereafter until the arbitration has been

          concluded.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    6th day of February, 2020.




                                     10
